Citation Nr: 0209647	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-11 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected residuals of a shell fragment wound of the back, 
including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1951 to June 1953, including service in the 
Republic of Korea.  He was awarded the Combat Infantryman 
Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision denied service 
connection for residuals of a shell fragment wound (SFW) of 
the legs, and granted service connection for residuals of a 
SFW of the back, evaluated as noncompensably disabling.  The 
veteran appealed those decisions, seeking service connection 
for residuals of a SFW of the legs, and an increased 
(compensable) evaluation for his service-connected SFW of the 
back.  

This case was previously before the Board in October 2000, at 
which time the Board denied the veteran's appeal for service 
connection for residuals of a SFW of the legs, and remanded 
the issue of an increased (compensable) evaluation for his 
service-connected SFW of the back to the RO for additional 
development of the evidence, to include obtaining private 
medical records identified by the veteran and to afford him 
another VA medical examination to determine whether there was 
any residual disability related to a SFW of the back, 
including a tender or painful scar, retained foreign bodies, 
or loss of function of the back.  The requested development 
has been satisfactorily completed, and the case is now before 
the Board for further appellate consideration.  Because the 
only other issue on appeal has been resolved by the Board in 
its October 2000 decision, the Board will limit its 
consideration herein to the evidence pertaining to the 
veteran's service-connected SFW of the back.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The record shows that the veteran 
and his representative were notified of the provisions of the 
VCAA by RO letter of March 6, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal does not 
address a reopened claim, and the revised regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal for an increased 
(compensable) evaluation for his service-connected SFW of the 
back has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claim has been fully met.  
While the RO has been unsuccessful in obtaining the veteran's 
service medical records, the Board finds that the RO has made 
reasonable efforts to obtain those records, and that the 
National Personnel Records Center (NPRC) has reported that 
the only available record is one compiled by the Office of 
the Surgeon General (SGO), Department of the Army, showing 
that the veteran was treated in Korea on January 1, 1953, for 
a penetrating missile wound of the hand, with no nerve or 
artery involvement.  In addition, the veteran's DD Form 214, 
Character of Separation document, shows as a wound received 
as a result of action with enemy forces "miss wo pen wo 
tricipts Punch Bowl Korea 1 Jan 53."  The RO has obtained 
all private and VA medical records identified by the veteran, 
and he had been afforded a VA medical examination in April 
1998, including an examination of the skin and unretouched 
color photographs.  He has appeared and offered testimony in 
support of his claims at a hearing held in July 1999 before 
an RO Hearing Officer.  The appellant has not argued a notice 
or duty to assist violation under the VCAA, and the Board 
finds that it is clear that the appellant was fully notified 
and aware of the type of information and evidence required to 
substantiate his claim.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's October 2000 Remand order and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's appeal for an increased 
(compensable) rating for service-connected residuals for a 
SFW of the back.  For those reasons, further development is 
not necessary for compliance with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the veteran of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran's service-connected residuals of a SFW of the 
back are not currently manifested by objective clinical 
findings of muscle injury, a tender or painful scar, retained 
foreign bodies, pain on use or motion, weakness, easy 
fatigability, incoordination, loss of function, or other 
identifiable residuals of that injury.

3.  The veteran's service-connected residuals of a SFW of the 
back are not manifested by unusual or exceptional factors 
such as marked interference with employment or frequent 
periods of hospitalization such as to render inapplicable the 
regular schedular standards.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a SFW of the back are not met.  38 U.S.C.A. 
§ 1110, 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.118, Diagnostic Code 
7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran's original application of VA disability 
compensation and pension benefits (VA Form 21-526), was 
received in January 1998, more than 45 years after final 
service separation, and sought service connection for 
"injury in combat", citing private and VA medical treatment 
for back and leg symptoms.  He also requested VA pension 
benefits, reporting that he and his spouse received Social 
Security Administration (SSA) benefits, and that he received 
earned income from his employment.  In an attached Statement 
in Support of Claim (VA Form 21-4138), the veteran alleged 
postservice treatment for those injuries at the VAMC, 
Nashville, and the Graves-Gilbert Clinic in Bowling Green, 
Kentucky, in 1996 and 1997.  He further provided the names of 
two individuals who knew additional facts about his injuries 
during and after service.  

By RO letters of February 1998, the veteran was notified that 
his service medical records had been requested from the NPRC; 
that records of his treatment at the Graves-Gilbert Clinic 
had been requested; and that VA treatment records from the 
VAMC, Nashville, had been requested.  

Private treatment records of the veteran from the Graves-
Gilbert Clinic, dated from July 1995 to August 1997, show 
that the veteran was seen in November 1996 for complaints of 
forgetfulness.  He offered a medical history of back surgery 
20 years previously, and reported that he played golf almost 
every day and had experienced no recent problems.  In May and 
August 1996, the veteran again cited his history of back 
surgery, and complained of leg pain when he is up and 
walking.  Examination revealed that pedal pulses were normal, 
Doppler testing of the lower extremities was normal, and the 
veteran denied pain or numbness.  A neurology examination in 
December 1996 cited the veteran's back surgery for ruptured 
discs, but no recent X-rays, magnetic resonance imaging 
(MRI), or myelograms, and the veteran denied any current 
disability.  His gait and station were normal, examination of 
his skin revealed no lesions, and no motor, sensory or reflex 
deficits were found.  In August 1997, the veteran complained 
of pain in both calves when walking, and arterial Doppler 
testing of the legs revealed mild disease involving the 
dorsalis pedis pulses, bilaterally, at the level of the 
trifurcation and minimal disease in the posterior tibial on 
the left.  X-ray examination of the lumbosacral spine in 
August 1997 revealed degenerative changes with scoliosis, 
narrowing of the disc spaces and degenerative osteophytes, 
with no evidence of acute fractures.  There were no findings 
of retained foreign bodies.  The diagnosis was degenerative 
change with scoliosis.  A March 1998 letter from the 
veteran's treating physician at the Graves-Gilbert Clinic 
made no mention of residuals of SFW injuries.

VA outpatient treatment records from the VAMC, Nashville, 
dated in November and December 1997, cite the veteran's 
history of laminectomy.  Entries in November 1997 show that 
the veteran complained of back pain of six months' duration 
after hurting his back at his job as an attendant at a golf 
pro shop, worse with standing, walking, bending over or 
sitting for extended periods, and relieved by resting or 
lying down.  Musculoskeletal examination revealed that 
strength was 5/5 throughout, a full range of motion was 
present, straight leg raising was negative, bilaterally, and 
no motor, sensory or reflex deficit was found.  It was noted 
that the veteran had no neurologic disorder requiring any 
further intervention, and that his complaints of back, calf 
and hip pain were not neurologic in nature.  In December 
1997, the veteran stated that he "felt pretty good", but 
complained of pain in the back and in the backs of his legs.  

A report from the Social Security Administration (SSA), 
received in April 1998, showed that the veteran's receipt of 
such benefits was not based upon disability.  

In April 1998, the RO requested statements from the 
individuals identified in the veteran's original benefits 
application as knowing additional facts about his injuries 
during and after service, and the veteran was notified of 
that action.  

A lay statement from the veteran's supervisor, received in 
May 1998, stated that the veteran was employed by the City of 
Bowling Green as a golf shop attendant; that his duties 
included cleaning and driving golf carts to various points on 
the premises; that his duties required the ability to lift, 
carry, stoop, kneel and crouch; that his ability to perform 
those functions had begun to decline over time, especially in 
the last year; and that if such decline continues, he might 
be forced to relieve the veteran of his duties.  That letter 
did not mention a back disability, or assert that the veteran 
sustained any back injury during active service.  

A lay statement from an associate of the veteran, received in 
May 1998, stated, in pertinent part, that he met the veteran 
about six years previously at the golf course; that they 
often reminisce about their wartime experiences, including 
the veteran's statements concerning SFW injuries to the back 
in a mortar explosion; that he had noted that the veteran 
sits as much as possible when on duty; and that the veteran 
attributes that action to pain and discomfort in his back.  

A report of VA orthopedic examination, conducted in April 
1998, cited the veteran's statement that he sustained 
shrapnel injuries while serving in Korea; that he had since 
been asymptomatic, although noting some numbness in the upper 
back.  He noted the veteran's report of back surgery, with 
back pain radiating to his legs, but reported no previous 
surgery and noted no symptoms associated with scars.  
Examination revealed small areas of discoloration, with no 
clear-cut evidence for scarring from shrapnel.  A well-healed 
surgical scar was noted over the lumbar spine.  There were no 
findings of scars which were poorly nourished with repeated 
ulcerations, tender and painful on objective demonstration, 
or which limited the function of any part affected.  X-ray 
examination of the lumbosacral spine disclosed no retained 
foreign bodies.  The pertinent diagnosis was residuals of 
shell fragment wounds of the back, basically asymptomatic 
with very mild discoloration likely related to the shrapnel 
wounds.  The examiner included unretouched color photographs 
of areas identified by the veteran showing small areas of 
very mild discoloration on a nonexposed surface.  

As noted, an SGO report, dated in May 1998, showed that the 
veteran was admitted in January 1953 for treatment of a 
penetrating missile wound of the hand, with no nerve or 
artery involvement, sustained by enemy action.  

Based upon the foregoing, a rating decision of July 1998 
granted service connection for residuals of a SFW of the 
back, evaluated as noncompensably disabling.  The veteran 
appealed that decision, seeking an increased (compensable) 
evaluation for his service-connected SFW of the back, and a 
Statement of the Case was issued in September 1998.  In 
November 1998, the veteran requested and received an 
extension in which to file his Substantive Appeal (VA Form 9) 
in order to obtain additional evidence.  A June 1999 letter 
from the veteran was accepted in lieu of a Substantive 
Appeal. 

At his personal hearing held in July 1999 before an RO 
Hearing Officer, the veteran testified, in pertinent part, 
concerning his service-connected SFW of the back and the 
industrial impairment resulting therefrom, including pain, 
backaches, limitation of motion, and interference with sleep.  
He indicated that no surgery was done at the time of his 
injuries; that he had received no postservice treatment for 
those injuries prior to seeing Dr. C. at the Graves-Gilbert 
Clinic; and that an X-ray or MRI report showed a retained 
foreign body in his back.  A transcript of the testimony is 
of record.  

Following his hearing, the veteran submitted into evidence a 
July 1999 lay statement from the manager of the golf course 
where he was employed, stating, in pertinent part, that the 
veteran's work performance had been declining; that he had 
been obliged to schedule another employee to work with the 
veteran during his shift to ensure that his duties were 
completed; that the veteran was currently limited to working 
inside the pro shop behind the counter because of his 
physical (back) and health problems (high blood pressure); 
that he was having difficulty because of the extended periods 
of standing required; and that he might soon become 
unemployable.  

The veteran subsequently withdrew his request for a hearing 
before the Board, and stated that he had no further evidence 
to submit.  

Following the Board's remand order of October 2000, the RO 
requested additional private and VA medical evidence 
discussed by the veteran at his July 1999 hearing.  

Private treatment records from Greenview Regional Hospital, 
dated from November 1997 to July 2000, show that the veteran 
was treated primarily for his skin rash and hypertension 
problems.  In March 1999, he complained of pain in the back 
of his legs after excessive walking, and right shoulder pain 
for the last two months, without injury.  The diagnoses 
included peripheral vascular disease and hypertension.  No 
reports of MRI scans at that facility in 1998 were shown.  

A November 2000 private report of examination of the veteran 
by a physician at Western Kentucky Orthopedic Associates 
cited the veteran's complaints of a long history of back 
pain, and noted that the veteran's primary goal was to secure 
disability for a shrapnel wound sustained during the Korean 
war.  The veteran related a history of back surgery for two 
ruptured discs about 20 years previously, and stated that he 
had been employed at the golf course for 15-20 years.  
Examination revealed that the veteran had a symmetrical gait, 
without a limp; that forward flexion brought the veteran's 
fingertips to his ankles; that straight leg raising was 
negative, bilaterally; that full internal/external rotation 
was found in both hips; that 5 degrees less that full knee 
extension was demonstrated, bilaterally, without effusion, 
swelling, laxity, or Lachman's sign; and that no motor, 
sensory or reflex deficits were found.  X-rays of the 
lumbosacral spine revealed mild right lumbar scoliosis 
secondary to asymmetric disc space narrowing at L3/4 and 
L4/5, and wide decompression at L4 and L5; significant 
degenerative changes, without subluxation or significant 
vascular disease; and no metal fragments, although a possible 
minute defect was noted in the soft tissue at L3.  The 
diagnosis was arteriosclerotic vascular disease.

VA outpatient treatment records from the VAMC, Nashville, and 
the VAMC, Bowling Green, dated from June 1998 to January 
2001, show that the veteran was seen on numerous occasions 
for visual complaints, diagnosed as bilateral cataracts; that 
in January 1999, he denied any specific complaints, such as 
numbness or tingling, while no abnormalities of the skin, 
abdomen or extremities was found, and no focal neurological 
deficit was shown.  In July 2000, it was noted that the 
veteran was a very active golfer, but had complaints of left 
knee pain.  He was seen in the rheumatology clinic in August 
2000, with complaints of left knee pain and right-sided low 
back pain, and the clinical impression was possible 
chondrocalcinosis and generalized osteoarthritis.  

A March 2001 lay statement from the veteran's supervisor at 
the golf course where he was employed, stated, in pertinent 
part, that the veteran's extensive back pain limits his 
ability to left, carry, stoop, kneel and crouch, inhibiting 
his ability to carry out those activities with expediency, 
and that he was no longer able to fulfill his expected 
responsibilities due to his physical condition.  

In a Statement in Support of Claim, submitted in March 2001, 
the veteran acknowledged that his review of his records at 
Greenview Regional Hospital revealed no evidence of a 1998 
MRI of his back.  He submitted a November 2000 report of MRI 
examination of his back by a physician at Western Kentucky 
Orthopedic Associates.  

A report of VA spine examination, conducted in April 2001, 
cited the veteran's disc surgery of the lumbosacral spine at 
Vanderbilt University about 20 years ago.  The veteran 
complained of a mild degree of pain in his low back, which is 
aggravated by heavy lifting, which he normally does not do.  
The veteran stated that he does not need a cane or brace to 
walk, and that he is a van driver.  Examination of the back 
revealed a well-healed surgical scar on his lumbosacral 
spine, without deformity or muscle spasm, while the range of 
motion of his back was as follows: forward flexion of 75-95, 
extension of 25/35; lateral flexion to 30/40, bilaterally; 
and rotation to 30/35 degrees, bilaterally.  X-rays of the 
lumbosacral spine in March 2001 disclosed a mild 
dextroscoliosis of the lumbar spine with associated 
degenerative changes and mild degenerative changes about both 
hips.  The diagnosis was history of ruptured disc, status 
post surgery on lumbosacral spine 20 years ago with mild 
dextroscoliosis and degeneration changes.  

A report of VA examination for scars, conducted in April 
2001, cited the examiner's review of the veteran's claims 
folder, as well as a history of a shrapnel wound of the back 
while serving in the Republic of Korea.  The examiner noted 
that the veteran had no complaints from that injury, but 
claimed of pain from his lumbosacral spine disc surgery about 
20 years ago which, the examiner stated, had nothing to do 
with his shrapnel wound.  Examination revealed no apparent 
scarring from shrapnel, although there was a well-healed 
surgical scar from his lumbosacral surgery.  There was no 
current residual disability associated with the shrapnel 
wound, and no current loss of function of the back related to 
or residual of the shrapnel wound injury.  There was no 
evidence of any retained foreign body, no keloid formation, 
no obvious scar, no depression or elevation of the scar, no 
tenderness, adherence, inflammation or ulceration, no 
disfiguration and no limitation of function.  The diagnosis 
was history of SFW to the back with obvious scar or 
residuals. 

A Supplemental Statement of the Case was issued in November 
2001.

In a Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received in January 2002, the veteran stated that he 
did not recall doing anything to cause a ruptured disc; that 
his SFW could have contributed to his back pain; that he does 
not drive a van, was not asked to do any heavy lifting, and 
was currently laid off; and that he feels that he should be 
compensated because of his lingering back pains.  He further 
stated that he had no additional information or evidence to 
submit.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  Cf. Swan v. 
Derwinski,  1 Vet. App. 20, 20-23 (1990).  Where a claimant 
has filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, . . .does not 
abrogate the pending appeal.  AB v. Brown,  6 Vet. App. 35, 
38 (1993).  This case addresses the assignment of an initial 
rating following an initial award of service connection for 
the disability at issue.  In such cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  The Court has held, however, that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  The Court has held that a diagnosis and an 
analysis of the etiology of the appellant's heart disorder 
and hypertension requires competent medical evidence and 
cannot be evidenced by the appellant's lay testimony.  
Gregory v. Brown, 8 Vet. App. 563, 568 (1996). 

Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown,  
4 Vet. App. 250, 252 (1993); citing  Moore v. Derwinski,  1 
Vet. App. 401, 406 (1991); and  O'Hare v. Derwinski,  1 Vet. 
App. 365, 367 (1991).  

The Court requires the Board to cite medical evidence in the 
record, and must provide a medical basis other than its own 
unsubstantiated medical conclusions or opinions to support 
its ultimate conclusions.  Hayes v. Brown,  9 Vet. App. 67 
(1996);  Smith v. Brown,  8 Vet. App. 546 (1996) (en banc);  
Cathell v. Brown,  8 Vet. App. 539 (1996);  Shipwash v. 
Brown,  8 Vet. App. 218 (1995).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2001); 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Court has held that the Board correctly rejected a 
medical opinion where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  Reonal v. Brown,  5 Vet. App. 458, 460 (1993).  
"[The] Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant."  Reonal, supra;  
Swann v. Brown,  5 Vet. App. 229, 233 (1993).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2001).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2001).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (2001) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, as in this case, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in  38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The evidence of record shows that the veteran failed to seek 
VA compensation benefits for his claimed SFW injuries until 
1998, more than 45 years after final service separation.  The 
medical evidence does not establish that the veteran 
sustained any significant muscle damage at the time of his 
shrapnel wound injury to the back in January 1953, and no 
residuals of muscle injury are clinically shown.  The medical 
evidence does not show retained foreign bodies (shrapnel 
fragments), adhesions, or fixation to the underlying tissue 
or bone, and there is no medical evidence establishing the 
current clinical presence of scars which are superficial and 
poorly nourished with repeated ulcerations, or which are 
tender and painful on objective demonstration, or which limit 
the function of any part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

Further, private treatment records of the veteran from the 
Graves-Gilbert Clinic show that the veteran offered a medical 
history of back surgery 20 years previously, and reported 
that he played golf almost every day and had experienced no 
recent problems, militating against a conclusion that he had 
any significant back disability.  In May and August 1996, the 
veteran again cited his history of back surgery, and 
complained of leg pain when he is up and walking.  A 
neurology examination in December 1996 cited the veteran's 
back surgery for ruptured discs, but the veteran denied any 
current disability, his gait and station were normal, 
examination of his skin revealed no lesions, and no motor, 
sensory or reflex deficits were found.  X-ray examination of 
the lumbosacral spine in August 1997 revealed degenerative 
changes with scoliosis, narrowing of the disc spaces and 
degenerative osteophytes, with no evidence of acute fractures 
and no findings of retained foreign bodies.  

To the same point, VA outpatient treatment records, dated in 
November 1997, show that the veteran complained of back pain 
of six months' duration after hurting his back at his job as 
an attendant at a golf pro shop.  Musculoskeletal examination 
revealed that strength was 5/5 throughout, a full range of 
motion was present, straight leg raising was negative, 
bilaterally, and no motor, sensory or reflex deficit was 
found.  It was noted that the veteran had no neurologic 
disorder requiring any further intervention, and that his 
complaints of back, calf and hip pain were not neurologic in 
nature.  The veteran's history of lumbar laminectomy was 
noted.  

The veteran has also submitted several lay statements from 
his supervisor, an associate, and his manager.  However, 
those lay statements merely show that the veteran's health is 
declining, as was likewise noted by his private and VA 
physicians, and that he offered a history of SFW injuries 
while reminiscing over wartime experiences with the 
associate.  None of those individuals are competent to 
express an opinion as to the cause of any disability of the 
veteran, or the degree of the veteran's disability.  
Moreover, the letters from the veteran's supervisor and 
manager did not mention a SFW of the back, or assert that the 
veteran sustained any back injury during active service.  

The April 1998 report of VA orthopedic examination cited the 
veteran's statement that shrapnel injuries sustained while 
serving in Korea had since been asymptomatic, and that he 
reported no previous surgery or symptoms associated with 
scars.  Examination revealed nothing more than small areas of 
discoloration, with no clear-cut evidence for scarring from 
shrapnel, and there were no findings of scars which were 
poorly nourished with repeated ulcerations, tender and 
painful on objective demonstration, or which limited the 
function of any part affected.  X-ray examination of the 
lumbosacral spine disclosed no retained foreign bodies.  The 
pertinent diagnosis was residuals of shell fragment wounds of 
the back, basically asymptomatic with very mild discoloration 
likely related to the shrapnel wounds, confirmed by 
unretouched color photographs of areas identified by the 
veteran. 

At his personal hearing held in July 1999 before an RO 
Hearing Officer, the veteran testified that no surgery was 
done at the time of his injuries; and that he had received no 
postservice treatment for those injuries prior to seeing Dr. 
C. at the Graves-Gilbert Clinic [beginning in November 1996].  

Private treatment records from Greenview Regional Hospital, 
dated from November 1997 to July 2000, show no treatment of 
the veteran for conditions associated with the his service-
connected SFW of the back.  

A November 2000 private report of examination of the veteran 
by a physician at Western Kentucky Orthopedic Associates 
cited the veteran's complaints of a long history of back 
pain, a history of back surgery for two ruptured discs about 
20 years previously, and his statement that he had been 
employed at the golf course for 15-20 years.  Examination 
revealed that the veteran had a symmetrical gait, without a 
limp; that forward flexion brought the veteran's fingertips 
to his ankles; that straight leg raising was negative, 
bilaterally; that full internal/external rotation was found 
in both hips; that 5 degrees less that full knee extension 
was demonstrated, bilaterally, without effusion, swelling, 
laxity, or Lachman's sign; and that no motor, sensory or 
reflex deficits were found.  X-rays of the lumbosacral spine 
revealed mild right lumbar scoliosis, which the examiner 
stated was secondary to asymmetric disc space narrowing at 
L3/4 and L4/5, and wide decompression at L4 and L5; 
significant degenerative changes, without subluxation or 
significant vascular disease; and no metal fragments.  That 
evidence does not establish disabling residuals of a SFW of 
the back.  

VA outpatient treatment records from the VAMC, Nashville, and 
the VAMC, Bowling Green, dated from June 1998 to January 
2001, show that the veteran was seen on numerous occasions 
for visual complaints, diagnosed as bilateral cataracts; that 
in January 1999, he denied any specific complaints, such as 
numbness or tingling, while no abnormalities of the skin, 
abdomen or extremities was found, and no focal neurological 
deficit was shown.  In July 2000, it was noted that the 
veteran was a very active golfer, but had complaints of left 
knee pain.  He was seen in the rheumatology clinic in August 
2000, with complaints of left knee pain and right-sided low 
back pain, and the clinical impression was possible 
chondrocalcinosis and generalized osteoarthritis.  That 
evidence does not establish disabling residuals of the 
veteran's SFW of the back.

A report of VA spine examination, conducted in April 2001, 
cited the veteran's disc surgery of the lumbosacral spine at 
Vanderbilt University about 20 years ago.  The veteran 
complained of a mild degree of pain in his low back, 
aggravated by heavy lifting which he normally does not do.  
The veteran stated that he does not need a cane or brace to 
walk, and that he is a van driver.  Examination of the back 
revealed a well-healed surgical scar on his lumbosacral 
spine, without deformity or muscle spasm, while the range of 
motion of his back was as follows: forward flexion of 75-95, 
extension of 25/35; lateral flexion to 30/40, bilaterally; 
and rotation to 30/35 degrees, bilaterally.  X-rays of the 
lumbosacral spine in March 2001 disclosed a mild 
dextroscoliosis of the lumbar spine with associated 
degenerative changes and mild degenerative changes about both 
hips.  The diagnosis was history of ruptured disc, status 
post surgery on lumbosacral spine 20 years ago with mild 
dextroscoliosis and degeneration changes.  

A April 2001 report of VA examination for scars noted that 
the veteran had no complaints from that injury, but 
complained of pain from his lumbosacral spine disc surgery 
about 20 years ago which, the examiner stated, had nothing to 
do with his shrapnel wound.  Examination revealed no apparent 
scarring from shrapnel, although there was a well-healed 
surgical scar from his lumbosacral surgery.  There was no 
current residual disability associated with the shrapnel 
wound, and no current loss of function of the back related to 
or residual of the shrapnel wound injury.  There was no 
evidence of any retained foreign body, no keloid formation, 
no obvious scar, no depression or elevation of the scar, no 
tenderness, adherence, inflammation or ulceration, no 
disfiguration and no limitation of function.  The diagnosis 
was history of SFW to the back with obvious scar or 
residuals. 

Based upon the foregoing, the Board finds that the medical 
evidence of record does not demonstrate disabling 
manifestations of the veteran's service-connected residuals 
of a SFW of the back.  In particular, the veteran's service-
connected residuals of a SFW of the back are not shown to be 
currently manifested by objective clinical findings of muscle 
injury, a tender or painful scar, retained foreign bodies, 
pain on use or motion, weakness, easy fatigability, 
incoordination, loss of function, or other identifiable 
residuals of that injury.  Rather, those records reflect that 
the veteran was symptom-free for many years prior to the 
onset of complaints after a lifting injury at work; and that 
his current findings and complaints are unrelated to his 
service-connected residuals of a SFW of the back, but are 
specifically attributed to nonservice-connected conditions by 
competent medical evidence and opinion. 

To that point, the Board notes that the November 2000 private 
report of examination of the veteran by a physician at 
Western Kentucky Orthopedic Associates stated that X-rays of 
the lumbosacral spine revealed mild right lumbar scoliosis 
which was secondary to asymmetric disc space narrowing at 
L3/4 and L4/5, and wide decompression at L4 and L5; and that 
no metal fragments were shown.  Similarly, the April 2001 
report of VA examination for scars cited the veteran's 
history of a shrapnel wound of the back while serving in the 
Republic of Korea, and noted that the veteran had no 
complaints from that injury, but complained of pain from his 
lumbosacral spine disc surgery about 20 years ago which, the 
examiner stated, had nothing to do with his shrapnel wound.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected residuals of a SFW of 
the back present such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an increased (compensable) 
rating for service-connected residuals of a SFW of the back, 
including on an extraschedular basis, is not warranted.  
Accordingly, that claim is denied. 

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) rating for service-connected 
residuals of a SFW of the back, including on an 
extraschedular basis, is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

